              Case 7:20-cv-00153 Document 1 Filed 06/25/20 Page 1 of 5



                          IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                MIDLAND-ODESSA DIVISION

 YUSMANY DITA GONZALES                             §
     Complainant                                   §
                                                   §
 VS.                                               §                       7:20-CV-00153
                                                        CIVIL ACTION NO. _______________
                                                   §
 PAOLA TERRIE ANDERSON AND                         §    JURY TRIAL DEMANDED
 JONES LOGISTICS, LLC,                             §
     Defendants                                    §
                                                   §

                                     ORIGINAL COMPLAINT

        COMES NOW, Complainant YUSMANY DITA GONZALES and files this Original

Complaint against Defendants PAOLA TERRIE ANDERSON (hereinafter referred to as

“ANDERSON”) and JONES LOGISTICS, LLC (hereinafter referred to as “JONES LOGISTICS”)

and alleges as follows:

1.0     Introduction

        1.1      This cause of action is against Defendant ANDERSON for her negligence while

driving, resulting in a collision with Complainant YUSMANY DITA GONZALES’ vehicle on May

14, 2018. Defendant ANDERSON’s negligence proximately caused Complainant YUSMANY DITA

GONZALES to suffer serious bodily injuries on or about July 6, 2018, at or about 3:45 pm, in Ector

County, Texas.

        1.2      Throughout the entirety of the events, actions, and omissions leading to the collision

that forms the basis of this litigation, Defendant ANDERSON acted within the course and scope of

her employment with Defendant JONES LOGISTICS. Thus, cause of action is brought against

Defendant JONES LOGISTICS under the doctrine of respondeat Superior. Defendant JONES

LOGISTICS is vicariously liable for all damages resulting from the actions of Defendant

ANDERSON.



ORIGINAL COMPLAINT                                                                            PAGE 1
               Case 7:20-cv-00153 Document 1 Filed 06/25/20 Page 2 of 5




2.0      Parties

         2.1       Complainant, YUSMANY DITA GONZALES, is a resident of Round Rock,

Williamson County, Texas.

         2.2       Defendant PAOLA TERRIE ANDERSON is a resident of Oklahoma and may be

served by personal service at her residence, 184620 North 184620 Road, Finley, Oklahoma 74543, or

wherever she may be found.

         2.3       Defendant JONES LOGISTICS, LLC is a Mississippi Limited Liability Company with

its principal place of business in Indianapolis, Indiana, and may be served by serving its registered

agent for service, Chad Hall, at 1812 Avenue J, Galena Park, Texas 77547 or any other place he may

be found.

3.0      Jurisdiction

         3.1       This Court has original jurisdiction pursuant to 28 U.S.C. § 1332.

         3.2       Complainant is a resident of Texas. Defendant PAOLA TERRIE ANDERSON is a

resident of Oklahoma. Defendant JONES LOGISTICS, LLC is a Mississippi Company with its

principal place of business in Indiana. Thus, there is complete diversity of citizenship between

Complainant and Defendants.

         3.3       The amount in controversy, exclusive of interest and costs, exceeds the sum of

$75,000.00.

4.0      Venue

         4.1       The United State District Court, Western District of Texas, Midland-Odessa Division,

maintains jurisdiction over the following Texas counties: Andrews, Crane, Ector, Martin, Midland and

Upton.

         4.2       Venue of this suite is proper in the Western District of Texas, Midland-Odessa

Division, pursuant to 28 .S.C. § 1391(b)(2), because a substantial part of the events giving rise to the



ORIGINAL COMPLAINT                                                                            PAGE 2
                Case 7:20-cv-00153 Document 1 Filed 06/25/20 Page 3 of 5




claim made the basis of this Original Complaint occurred in Ector County, Texas, which lies in the

Midland-Odessa Division of the Western District of Texas.

5.0     Facts

        5.1      On or about July 6, 2018, at or about 3:45 pm, Complainant was traveling eastbound

on FM 1787, approaching the intersection of SCR 1240 and FM 1787. According to the investigating

police officer, Defendant ANDERSON was traveling westbound on FM 1787 and turned right onto

SCR 1240. Resulting in the injuries and damages to Plaintiff as hereinafter more fully set forth. The

investigating officer pinned the blame for the collision on Defendant.

        5.2      Complainant’s precaution would normally prevent the collision giving rise to this suit.

However, Defendant ANDERSON, driving a semi-truck and trailer owned by Defendant JONES

LOGISTICS, turned too widely, and though Complainant attempted to perform evasive maneuvers,

the rear of Defendant’s vehicle collided with Plaintiff’s vehicle. As a direct result of Defendant

ANDERSON’s negligence, he collided with Complainant’s vehicle.

        5.3      This collision caused severe damage to Complainant’s vehicle and debilitating injury

to Complainant, including disc desiccation in his spine, injury to his second metacarpcal in his left

hand, and disc protrusions and a possible occult fracture in his neck. Complainant’s pain prevented

significantly hindered his job performance and resulted in him missing significant time from work.

6.0     Cause of Action

                                           NEGLIGENCE

        6.1      Defendant ANDERSON owed a duty to her fellow motorist, Complainant, to exercise

ordinary care while operating the tractor-trailer in which she traveled.

        6.2      Defendant ANDERSON breached her duty to exercise ordinary care. Investigation

into the collision revealed that she caused the collision. This only happened because she drove

unsafely. She either knew or should have known that turning unsafely unreasonably endangered



ORIGINAL COMPLAINT                                                                            PAGE 3
                   Case 7:20-cv-00153 Document 1 Filed 06/25/20 Page 4 of 5




everyone with whom she shared the road, including Complainant. It is foreseeable that turning

unsafely in front of other drivers, especially while operating a semi-truck, carries an unreasonable risk

of harm to other motorists.

        6.3         Defendant ANDERSON’s negligence proximately caused Complainant to suffer

serious bodily injuries and damages as set forth herein.

                                         VICARIOUS LIABILITY

        6.4         Defendant JONES LOGISTICS, LLC is vicariously liable as a matter of law, for any

and all negligence of their employees, pursuant to the doctrine of respondeat superior under Texas law.

7.0     Damages

        7.1         As a result of Defendant CANNON’s negligence, Complainant YUSMANY DITA

GONZALES suffered the following damages:

              a. Medical expenses in the past;

              b. Medical expenses, that in reasonable probability, he will suffer in the future;

              c. Physical impairment in the past;

              d. Physical impairment, that in reasonable probability, he will suffer in the future;

              e. Pain and suffering in the past;

              f. Pain and suffering, that in reasonable probability, he will suffer in the future;

              g. Mental anguish in the past;

              h. Mental anguish, that in reasonable probability, he will suffer in the future;

              i.    Physical disfigurement in the past; and

              j.    Physical disfigurement, that in reasonable probability, he will suffer in the future;

8.0     Jury Trial

        8.1         Complainant hereby requests a trial by jury, pursuant to the 7th Amendment of the

United States Constitution.



ORIGINAL COMPLAINT                                                                                   PAGE 4
               Case 7:20-cv-00153 Document 1 Filed 06/25/20 Page 5 of 5




9.0    Prayer

       9.1      WHEREFORE, PREMISES CONSIDERED, Complainant respectfully requests

that Defendant be served with summons and after a jury trial herein, Complainant have and recover

against Defendant the following relief:

             a. Judgment against Defendant for all of Complainant’s actual damages as determined by

                the evidence;

             b. Pre-judgment and post-judgment interest as provided by law;

             c. Costs of court as provided by law;

             d. Such other relief to which Complainant may be entitled.

                                              Respectfully submitted,
                                              T HE M ATHIS LAW FIRM, PLLC
                                              P.O. Box 3836
                                              San Angelo, Texas 76902
                                              Tel 325-716-1700
                                              Fax 325-716-4840

                                              BY_____________________________
                                              Austin Mathis
                                              SBN: 24072224
                                              austinmathis@themathislawfirm.com
                                              Holly Voth
                                              SBN: 24096533
                                              hollyvoth@themathislawfirm.com
                                              Attorneys for Complainant




ORIGINAL COMPLAINT                                                                        PAGE 5
